Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claims. Specifically, the cited references do not disclose “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, when the distance from the vehicle to the guide target point is less than the threshold”  (fig 9) with all other limitation cited in claims 1 and 9-10  and “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, at a timing at which the guide object is visually recognized such that tat least part of the guide object is superimposed on the guide target point”  (fig 9) with all other limitation cited in claims 11 and 19-20.
Grabowski US 2009005961 discloses En route navigation display in which directional arrows or images are displayed to guide a driver but does not disclose “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, when the distance from the vehicle to the guide target point is less than the threshold” and does not disclose “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, at a timing at which the guide object is visually recognized such that tat least part of the guide object is superimposed on the guide target point”.
Lee et al. US 20170187963 discloses a display device for vehicles in which navigation guide images are dynamically changed based on the driving environment but does not disclose “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, when the distance from the vehicle to the guide target point is less than the threshold” and does not disclose “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, at a timing at which the guide object is visually recognized such that tat least part of the guide object is superimposed on the guide target point”.
Hedman US 10694262 automotive navigation and viewing applications which have objects which gradually increase in size but does not disclose “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, when the distance from the vehicle to the guide target point is less than the threshold” and does not disclose “second displaying the same guide object located so that occupant visually recognized the guide object as being superimposed with relative position of the guide object with respect to the guide target point fixed, at a timing at which the guide object is visually recognized such that tat least part of the guide object is superimposed on the guide target point”.
For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 06/30/2022Primary Examiner, Art Unit 2692